Citation Nr: 1601604	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  14-20 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable initial evaluation for hypertension.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefits sought on appeal. 

In September 2014 correspondence, the Veteran inquired as to a claim for service connection for a heart disability.  The Board notes that the Veteran did not have such a claim pending at that time, as he had failed to submit a timely substantive appeal with an earlier denial of service connection for a heart disability.  The Board will consider his September 2014 correspondence as an application to reopen the claim for service connection for a heart disability.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The evidence does not demonstrate that the Veteran's hypertension results in diastolic pressure predominately measuring 100 or more or systolic pressure predominantly measuring 160 or more, or requires continuous medication for control with a history of diastolic pressure predominantly measuring 100 or more.  

2.  The Veteran is service-connected for posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling, prior to November 1, 2014, and 50 percent from that date; irritable bowel syndrome, evaluated as 30 percent disabling; internal hemorrhoids with anal fissures, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; bilateral hearing loss, evaluated as noncompensable; hypertension, evaluated as noncompensable; and erectile dysfunction, evaluated as noncompensable; the combined disability evaluation was 70 percent, from November 14, 2011, 90 percent from June 21, 2012, and 80 percent from November 1, 2014.  

3.  The competent clinical evidence, and competent and credible lay evidence, does not demonstrate that service-connected disability precludes the Veteran from securing or following a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 7101 (2015).

2.  The criteria for a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  

The hypertension appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112  (2007).  No additional discussion of the duty to notify for this issue is therefore required.

Notice for the TDIU claim was provided in a July 2012 letter.  Accordingly, the duty to notify has been fulfilled with respect to this issue.

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records, private medical records and the Veteran's statements in support of his claim.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

VA examinations for the Veteran's hypertension and PTSD were conducted in August 2012, and a VA medical opinion for the Veteran's TDIU claim was obtained in January 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and medical opinion in this case are more than adequate, as they reflect a review of the Veteran's claims file.  They consider all of the pertinent evidence of record, and provide rationales for the opinions offered.  The examiners consider the Veteran's medical history, including his lay reports of his symptomatology; describe the Veteran's disability in sufficient detail; and fully describe the functional effects caused by the Veteran's disability or disabilities.  Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

The Board observes that the Veteran has not asserted, and the evidence does not show, that his service-connected hypertension has increased in severity since the August 2012 VA examination.  Thus, an additional VA examination is not required.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a veteran was entitled to a new evaluation after a two year period between the last VA examination and the veteran's contention that his disability has increased in severity).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

Compensable Initial Evaluation for Hypertension

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  If  there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded). 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Rating Schedule provides that hypertensive vascular disease (hypertension and isolated systolic hypertension) warrants a 10 percent evaluation for diastolic pressure predominately measuring 100 or more or; systolic pressure predominantly measuring 160 or more, or; where continuous medication is required for control of hypertension in an individual with a history of diastolic pressure predominantly measuring 100 or more.  Diagnostic Code 7101.

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against an initial compensable evaluation for hypertension.  

The report of the August 2012 VA hypertension examination provides a diagnosis of hypertension.  The treatment plan for the Veteran's hypertension included taking continuous medication.  The Veteran did not have a history of a diastolic blood pressure elevation predominately of 100 or more.  Current, the Veteran's blood pressure was 120/80, 118/78 and 120/78.  

The Board observes that these blood pressure readings do not warrant a compensable evaluation under Diagnostic Code 7101.

The record contains VA treatment records dated after the August 2012 VA examination, which the Board has carefully reviewed.  However, these records simply do not reflect that Veteran has diastolic pressure predominately measuring 100 or more, systolic pressure predominantly measuring 160 or more, or a history of diastolic pressure predominantly measuring 100 or more.  Diagnostic Code 7101.

The Board is aware of the Veteran's general contentions.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report any symptoms that would require only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Veteran is not, however, competent to identify a specific level of disability of his hypertension according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which the Veteran's disability is evaluated. 

The Veteran has not described observable symptoms of hypertension that satisfy the criteria for a compensable evaluation.  

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected disability.  The August 2012 VA examination report shows that the Veteran's hypertension results in elevated systolic and diastolic blood pressure readings, which are addressed by the rating criteria.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In sum, the preponderance of the evidence is against an initial compensable evaluation for hypertension.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

TDIU

The Veteran contends that his service-connected PTSD and a non-service-connected heart disability render him unemployable.  Thus, he claims that he is entitled to a TDIU rating. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2015).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  For purposes of evaluating eligibility under 38 C.F.R. § 4.16(a), disabilities of one or both upper/lower extremities, including the bilateral factor, will be considered one disability.  38 C.F.R. § 4.16(a)(1).  Veterans unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2015).  In cases where the schedular criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321 (2015).

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341 , 4.16, 4.19.

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court of Appeals for Veterans Claims indicated that the Board cannot deny the veteran's claim for total rating based on individual unemployability without producing evidence, as distinguished by mere conjecture, that the veteran can perform work.

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against a TDIU.

The evidence shows that the Veteran satisfies the initial criteria for a total disability rating under the provisions of 38 C.F.R. § 4.16(a) during the entire appeal period.  However, the evidence does not show that the Veteran is unable to secure or follow a substantially gainful occupation solely due to his service-connected disabilities.  

The Veteran has reported that he receives Social Security Administration disability benefits, based on disabilities for which he is not service-connected.  

The August 2012 VA PTSD examination report provides that the Veteran finished high school and had worked for worked for Eastman Chemical for 31 years until he retired in 2000.  He then worked as a contractor.  He was granted SSA disability benefits in 2006 for [non-service-connected] back and joint conditions and had not worked since that time.  The Veteran's Global Assessment of Functioning (GAF) score was 65.  

By definition, the GAF scale considers psychological, social and occupational functioning on a hypothetical continuum of mental health-illness, and does not include impairment in functioning due to physical (or environmental) limitations.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) [hereinafter DSM- IV]; 38 C.F.R. § 4.125 (2015).

According to the GAF Scale, a score of between 61 and 70 represents some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships (emphasis in original).  

Thus, the Veteran's GAF score of 65 is evidence that his PTSD does not render him unemployable.  Moreover, the examiner summarized the Veteran's level of occupational and social impairment with regards to his PTSD by indicating that it resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  

The January 2014 VA medical opinion provides that the Veteran's claims file and Mountain Home VA records were reviewed.  The medical opinion observes that the August 2012 review PTSD examination report notes a long history of stable employment through 2006, when the Veteran began receiving disability secondary to medical problems.  There was no noted history of psychologically based occupational problems, and symptoms were in the mild range.  Intervening treatment records indicated stable functioning with unremarkable mental status examination (e.g., thoughts are logical, linear, goal directed).  

The examiner stated that there was no evidence that the Veteran's psychological complaints would preclude employment.  However, symptoms would likely contribute to some level of on-the job anxiety.

The Board finds that the foregoing VA medical opinions constitute highly probative evidence against the Veteran's claim.  They are based on the Veteran's past medical history and current findings, to all of which the examination reports refer in detail.  This fact is particularly important, in the Board's judgment, as the references makes for more convincing rationales.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The record demonstrates that the Veteran is unemployed; however, there is nothing to indicate that his unemployment is due to his service-connected PTSD, or indeed any service-connected disabilities.  Beyond his own statements, the Veteran has not submitted evidence in support of his claim.  As noted above, the only actual medical opinions on this issue weigh against the Veteran's claim.  

In sum, the weight of the credible evidence demonstrates that the Veteran is not entitled to a TDIU.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra. 


ORDER

An initial compensable evaluation for hypertension is denied.  

A TDIU is denied.  



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


